EX-28.e.1.b Schedule A Underwriting Agreement between Nationwide Mutual Funds and Nationwide Fund Distributors LLC Effective May 1, 2007 Amended , 2013* Name of Fund Nationwide Fund Nationwide Growth Fund Nationwide Bond Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Short Duration Bond Fund Nationwide Enhanced Income Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Nationwide Mid Cap Market Index Fund Nationwide International Index Fund Nationwide Bond Index Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Nationwide U.S. Small Cap Value Fund Nationwide International Value Fund Nationwide Alternatives Allocation Fund Nationwide Small Company Growth Fund Nationwide Global Equity Fund Nationwide High Yield Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide Core Plus Bond Fund Nationwide Bailard Cognitive Value Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide HighMark Bond Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide HighMark Short Term Bond Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide Ziegler Wisconsin Tax Exempt Fund *As approvedby the Board of Trustees at its meeting held on March 28, 2013. IN WITNESS WHEREOF, the parties have executed this Amended Schedule A on the day and year first written above. NATIONWIDE MUTUAL FUNDS By: Name: Title: NATIONWIDE FUND DISTRIBUTORS LLC By: Name: Title:
